Order denying motion to vacate and set aside judgment of foreclosure and sale and to permit defendant Curren to interpose an answer reversed upon the facts, with ten dollars costs and disbursements, and matter remitted to the Special Term for the purpose of taking oral testimony as to the terms of the agreement made by defendant Curren with plaintiff at the time of the payment of the $325, and for the further purpose of having the purchaser at the sale made a party, so that his rights, if any, may be fully determined and his interests protected. Lazansky, P. J., Rich, Hagarty and Scudder, JJ., concur; Kapper, J., not voting.